Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 37-55 are currently pending in the instant application.  Applicants have cancelled claims 1-5, 10, 12-14, 18, 20, 23, 24, 26-29, 31, 35 and 36 and added new claims 37-55 in an amendment filed on January 28, 2022.  Claims 37-55 are rejected in this Office Action.

I.	Response to Remarks
Applicants’ amendment, filed on January 28, 2022, has overcome the rejection of claims 1-5, 10, 12-14, 18, 20, 23, 24, 26-29, 31, 35 and 36 under 35 USC 112, second paragraph as being indefinite for the term “comprising”; the rejection of claims 23 and 35 under 35 USC 112, second paragraph as being indefinite for the term “FDA-approved compound; the rejection of claims 4, 5, 10, 12-14, 18, 20, 23, 24, 26-29, 31, 35 and 36 under 35 USC 112, first paragraph as not being enabled for the full scope; the rejection of claims 1-5, 10, 12, 18 and 20 under 35 USC 103 as being unpatentable over Yan, et al. (Bioorganic & Medicinal Chemistry Letters 14, 2004, 4861-4866); the ODP rejection of claims 1-5, 10, 12-14, 18, 20, 23, 24, 26-29, 31, 35 and 36 as being unpatentable over claims 1-17 of issued patent 10,995,068; and the objection of claims 2, 13 and 27 for not ending with a period.  The above rejections and objection have been withdrawn.

III.	Rejection(s)
Claim Rejections - 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 37-55 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method for treating colon cancer, prostate cancer, lung cancer, pancreatic cancer, breast cancer and leukemia does not reasonably provide enablement for a method of treating all cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and


	In the instant case
The nature of the invention
The nature of the invention is a compound for treating or a method for treating colon cancer, prostate cancer, lung cancer, pancreatic cancer, breast cancer and leukemia; inhibiting growth of a tumor comprising neoplastic cells wherein the neoplastic cells are colon cancer, prostate cancer, lung cancer, pancreatic cancer, breast cancer or leukemia.  Support for the intended use is in vitro data for Optimization of Azacyclic Constrained Sphingolipid-like compounds and Effects on Cancer Cells on pages 41-46 of the specification.
The state of the prior art and the predictability or lack there of in the art 
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  In the instant 
Applicants’ claim is drawn to a method of treating neoplasms.  It is well known in the art that neoplasms includes cancer.  The state of the prior art is that cancer therapy remains highly unpredictable. The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol. Cancer is a disease characterized by a population of cells that grow and divide without respect to normal limits, invade and destroy adjacent tissues, and may spread to distant anatomic sites through a process called metastasis (URL:http://en.wikipedia.orq/wiki/ Cancer>). Most cancers are named for where they start. For example, lung cancer starts in the lung, and breast cancer starts in the breast. Symptoms and treatment depend on the cancer type and how advanced it is (URL: <http://www.nlm.nih.gov/medlineplus/cancer. html>>). 
 It is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, that cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al. page 531). Treatment may include surgery, radiation, chemotherapy, immunotherapy, monoclonal antibody therapy, etc. Furthermore, it is known that chemotherapy is most effective against tumors with rapidly dividing cells and that cells of solid tumors divide relatively slowly and chemotherapy is 
There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
  
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is minimal.  There are no working examples present for treating all types of neoplasms other than the working examples for colon cancer, prostate cancer, lung cancer, pancreatic cancer, breast cancer and leukemia.
Test assays and procedure are provided in the specification such as in vitro data for Optimization of Azacyclic Constrained Sphingolipid-like compounds and Effects on Cancer Cells on pages 41-46.
 Receptor activity is generally unpredictable and the data provided is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the 
	 Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

The breadth of the claims
The breadth of the claims is a method of treating cancer.

The quantity of experimentation needed and the level of the skill in the art
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases would be benefited by the effects of inhibiting or activating S1P receptors and would furthermore then have to determine which of the claimed compounds in the instant invention would provide treatment or prevention of the diseases.
 	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.

	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.
	This rejection can be overcome, for example, by amending the claim to read on the subject matter that Applicants' specification are enabled for as indicated above.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 37-55 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,995,068.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 

    PNG
    media_image1.png
    638
    713
    media_image1.png
    Greyscale


Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims 

    PNG
    media_image2.png
    200
    250
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    172
    308
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    126
    292
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    353
    319
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    195
    316
    media_image6.png
    Greyscale


Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application’s claims are drawn to a narrower genus of compounds than the issued patent’s claims.
Finding Prima Facie Obviousness
	The genus compound of the instant application is encompassed in the broader genus compound of the patented claims 1-17.  The scope of the compounds in the 

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 37-55 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicants have amended the genus formula  to the species 
    PNG
    media_image7.png
    540
    700
    media_image7.png
    Greyscale
 but the only salt form that is disclosed for the above species is HCl  which is found in the original specification in Fig. 28 and 39.  The above species are not present in the specification in its free base form.  The added limitation “or a pharmaceutically acceptable salt thereof” is considered new matter because the amendment introduces subject matter that is not supported by the original disclosure.  The original specification does not disclose other pharmaceutically acceptable salt forms other than HCl for these specific compounds. Applicants are suggested to amend the species so that each species is a HCl salt as shown in the original specification and to delete the limitation “or a pharmaceutically acceptable salt thereof”.




III.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626